             Case 3:20-cv-00330-JBA Document 76 Filed 09/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
---------------------------------------------------------------------------- X
MIA CASTRO, M.D., HEIDI BOULES, M.D.,                                        :
ASHLEY ELTORAI, M.D., JODI-ANN                                               :
OLIVER, M.D., LORI-ANN OLIVER, M.D. and                                      :
ELIZABETH REINHART, M.D.,                                                    :   Civil Action No. 3:20-CV-00330 (JBA)
                                                                             :
                                          Plaintiffs,                        :
                    v.                                                       :   JOINT STATUS REPORT
                                                                             :
YALE UNIVERSITY, YALE NEW HAVEN                                              :
HOSPITAL, INC., and MANUEL LOPES FONTES, :
M.D., in his individual and professional capacities, :
                                                                             :
                                          Defendants.                        :
---------------------------------------------------------------------------- X


          We represent Plaintiffs and write jointly with all Defendants, pursuant to the Scheduling

Order in this matter (Dkt. No. 42) to provide a status report.

          As of June 19, 2020, all Defendants’ motions to dismiss were fully briefed and are sub

judice. Likewise, as of July 28, 2020, Plaintiffs’ motion to amend their Amended Complaint was

fully briefed and is sub judice.

          The parties have been engaged in document discovery. To wit, on June 30, 2020,

Defendant Manuel Lopes Fontes, M.D. served discovery requests on Plaintiffs, to which

responses were propounded on August 14, 2020. On August 28, 2020, Defendant Yale New

Haven Hospital, Inc. served discovery requests on Plaintiffs, responses to which are pending, and

on September 4, 2020, Plaintiffs served all Defendants with discovery requests, responses to

which are also pending.

          The parties are available for a conference should the Court require any further

information or wish to discuss this matter.
        Case 3:20-cv-00330-JBA Document 76 Filed 09/14/20 Page 2 of 2




Dated: September 14, 2020
       New York, New York                 Respectfully submitted,

                                          MADSEN, PRESTLEY & PARENTEAU,
                                          LLC

                                          Todd D. Steigman (CT 26875)

                                          402 Asylum Street
                                          Hartford, CT 06103
                                          Tel: (860) 246-2466
                                          Fax: (860) 246-1794
                                          tsteigman@mppjustice.com

                                          WIGDOR LLP

                                          By:

                                          Douglas H. Wigdor
                                          (admitted pro hac vice)
                                          Michael J. Willemin
                                          (admitted pro hac vice)
                                          Parisis G. Filippatos
                                          (admitted pro hac vice)
                                          Tanvir H. Rahman
                                          (admitted pro hac vice)

                                          85 Fifth Avenue
                                          New York, NY 10003
                                          Telephone: (212) 257-6800
                                          Facsimile: (212) 257-6845
                                          dwigdor@wigdorlaw.com
                                          mwillemin@wigdorlaw.com
                                          pfilippatos@wigdorlaw.com
                                          trahman@wigdorlaw.com
                                          Counsel for Plaintiffs




                                      2
